DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a flat steel product.
Group II, claim(s) 9-15, drawn to a method for producing a high-strength flat steel product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the chemical composition consisting of, in wt%, 0.1 - 0.5% C, 1.0 - 3.0% Mn, 0.9 - 1.5% Si, up to 1.5% Al, up to 0.008%, N, up to 0.020%, P, up to 0.005%, S, 0.01- 1% Cr, as well as optionally consisting of one or more of the following elements up to 0.2% Mo, up to 0.01% iB, up to 0.5% Cu, up to 0.5% Ni as well as optionally consisting of in total 0.005 - 0.2% microalloying elements and iron as a remainder and unavoidable impurities, wherein the following applies: 75 ≤ (Mn2 + 55*Cr)/Cr ≤ 3000 , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Takashima et al. (US 2017/0107591), as cited in the IDS dated 12/11/2020, hereinafter “Takashima.”  Takashima teaches a composition containing, in mass%, 0.13-0.25% C, 2.0-3.2% Mn, 1.2-2.2% Si, 0.01-0.08% Al, 0.008% or less N, 0.08% or less P, 0.005% or less S, 0.055-0.130% Ti, optionally one or more of 0.50% or less Mo, 0.0003-0.0050% B, 0.50% or less Cu, 0.50% or less Ni, 0.05% or less Nb, and 0.05% or less V, and a balance of Fe and unavoidable impurities (Abstract, [0015]-[0017]), which satisfies or overlaps with the above instant chemical composition ranges. Takashima does not require the presence of any additional elements and thus reads on the closed transitional phrase “consisting of.”
During a telephone conversation with Lucas Spano on 4/20/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities: 
In claim 1, line 2, “consisting of (in wt%)” should read –consisting of, in wt%,--.
In claim 7, line 3, “β” should read –βmax—to be consistent with claim 2.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “optionally consisting of in total 0.005 – 0.2% microalloying elements”, which renders the claim indefinite, because it is unclear what would be included or excluded from the term “microalloying elements.” The instant specification appears to indicate that the scope of “microalloying elements” is intended to be limited to Ti, Nb, and V. Thus, for the purposes of examination, claim 1 is given the broadest reasonable interpretation such that the limitation “optionally consisting of in total 0.005 – 0.2% microalloying elements” is interpreted as –optionally consisting of in total 0.005 – 0.2% of Ti, Nb, and V--.
Claim 1 recites “the steel” twice in line 19. These limitations lack sufficient antecedent basis. For the purposes of examination, claim 1 is given the broadest reasonable interpretation such that both instances of “the steel” in line 19 of claim 1 are interpreted as –the flat steel product--.
Claim 1 recites the limitation "the average total Mn content" in the fourth to last line.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-8 are dependent on claim 1 and are thus also rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 recites the limitation “wherein the width of the low-Mn ferrite seam is at least 8 nm,” which fails to further limit claim 1, which recites “a low-Mn ferrite seam which has a width of at least 4 nm and at most 12 nm,” because upper limit of the width range recited in claim 3 is broader in scope than that of claim 1. For example, claim 3 allows for a width of 13 nm, which would be outside of the range recited in claim 1. Examiner suggests amending claim 3 to recite a range of at least 8 nm and at most 12 nm.
Claim 4 recites the limitation “wherein the width of the low-Mn ferrite seam is at most 10 nm,” which fails to further limit claim 1, which recites “a low-Mn ferrite seam which has a width of at least 4 nm and at most 12 nm,” because lower limit of the width range recited in claim 3 is broader in scope than that of claim 1. For example, claim 4 allows for a width of 3 nm, which would be outside of the range recited in claim 1. Examiner suggests amending claim 4 to recite a range of at least 4 nm and at most 10 nm.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-2 and 5-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to disclose or adequately suggest the flat steel product as instantly claimed. In particular, the closest prior art, Takashima (US 2017/0107591) teaches a steel sheet (i.e., flat steel product) having a chemical composition containing, in mass%, 0.13-0.25% C, 2.0-3.2% Mn, 1.2-2.2% Si, 0.01-0.08% Al, 0.008% or less N, 0.08% or less P, 0.005% or less S, 0.055-0.130% Ti, optionally one or more of 0.50% or less Mo, 0.0003-0.0050% B, 0.50% or less Cu, 0.50% or less Ni, 0.05% or less Nb, and 0.05% or less V, and a balance of Fe and unavoidable impurities (Abstract, [0015]-[0017]), which satisfies or overlaps with the chemical composition ranges recited. Takashima also teaches a microstructure, in volume fraction, of 2-15% ferrite, 5-20% retained austenite, 10% or less untampered martensite, and a balance of bainite and tempered martensite (Abstract), which overlaps with the instantly claimed microstructure ranges. Takashima does not require the presence of any additional elements or phases and thus reads on the closed transitional phrase “consisting of.” Takashima further discloses that the steel sheet has carbides having an average diameter of 0.10 µm (100 nm) or less ([0094]), which reads on a length equal to or less than 250 nm, as required by claim 1.
However, Takashima fails to teach or fairly suggest wherein in a region of a phase boundary between tempered martensite and residual austenite, there is a low-Mn ferrite seam which has a width of at least 4 nm and at most 12 nm and a Mn content of at most 50% of the average total Mn content of the flat steel product, as required by claim 1. Although Takashima teaches an overlapping chemical composition and microstructure, as discussed above, and a process of producing its steel sheet ([0019]-[0029]) that is similar to that of the instant method as described in pp. 9-11 of the instant specification, one of ordinary skill in the art would not reasonably expect the steel sheet of Takashima to have the above property due to notable differences in the processing. For example, p. 15 of the instant specification states that step g) of the instant method, which includes holding the flat steel sheet product for a duration of 5-15 seconds at the holding zone temperature T_HZ controls the formation of the instantly claimed low-Mn ferrite seam. In contrast, Takashima teaches heating to a corresponding temperature zone of 820 or higher for 30 seconds or longer ([0029] and teaches away from a holding time of less than 30 seconds ([0080]).
Therefore, claim 1 is distinct over the teachings of the prior art. Claims 2 and 5-8 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734